Citation Nr: 1826907	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (claimed as cervical spine bulging discs), to include as secondary to service-connected left knee joint osteoarthritis and/or as secondary to service-connected right knee joint osteoarthritis.

2.  Entitlement to service connection for a right upper extremity neurological disability (claimed as right hand numbness), to include as secondary to a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to September 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cervical spine bulging discs with right hand numbness.  The Board has recharacterized the issues as listed on the title page to better reflect the disabilities that are currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

As an initial matter, the Board notes that the Veteran should be provided with appropriate notice for both claims on appeal with regard to establishing entitlement to service connection on a secondary basis.

Cervical Spine Disability

The Veteran contends that he currently has a cervical spine disability that began during his military service, specifically as a result of lifting heavy parts and equipment above his head and holding his neck in extension for long periods of time while performing his in-service duties as an aircraft mechanic.  He also contends that his currently claimed cervical spine disability may be secondary to his service-connected left knee joint osteoarthritis and/or his service-connected right knee joint osteoarthritis.

The Veteran's service treatment records (STRs) do not note any complaints, findings, diagnoses, or treatment pertaining to his cervical spine.  His DD Form 214 documents that his primary specialty in the Navy was Airman.  On remand, his service personnel file (including all available records documenting the in-service duties he performed as an Airman) should be obtained.

Following the Veteran's service discharge in September 1975, the first VA treatment report of record is dated in November 1977 and is silent with regard to his cervical spine.  Thereafter, a September 1980 VA treatment record noted his report of pain in his left shoulder, neck, and head for about one month, and he was treated with an injection.  An undated VA treatment record [submitted with a batch of VA treatment records dating from June 1984 through February 1992] noted that he had protrusion along the cervical spine with extension, and he was assessed with "? DJD [degenerative joint disease] with nerve root compression."  VA treatment records dated in April 1986 and August 1988 noted that he was seeing a chiropractor.  During the period of claim (filed in February 2012), the Veteran has been diagnosed with cervical stenosis, per a January 2012 VA MRI and subsequent VA treatment records.

At an August 2012 VA neck examination, the Veteran was diagnosed with cervical spondylosis with myelopathy, and he reported that the onset of his symptoms began in 1974 in the service.  The VA examiner did not provide any opinion regarding a relationship between the Veteran's current cervical spine disability and his military service or between such disability and his service-connected right knee disability.  The VA examiner did opine that the Veteran's current cervical spine disability was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected left knee disability, with the rationale being that "there is no pathophysiological relationship" between his left knee and cervical spine disabilities, but no opinion was provided with regard to aggravation.

In a June 2015 brief, the Veteran's representative alleged that the Veteran had reported getting VA treatment for his cervical spine "upon discharge from service."

On remand, after all outstanding treatment records have been obtained (to include all available chiropractic treatment records and all outstanding VA treatment records dating since the Veteran's discharge from service), a new VA neck examination must be scheduled in order to determine the nature and etiology of all cervical spine disabilities diagnosed during the period of claim, with adequate rationale provided for all opinions rendered (and with specific consideration given to the Veteran's in-service duties as an Airman and his reports of continuity of symptomatology since service, as well as whether any current cervical spine disability was caused or is aggravated by his service-connected left and/or right knee disabilities).

Right Upper Extremity Neurological Disability

The Veteran contends that he currently has a right upper extremity neurological disability that is secondary to his cervical spine disability [for which he is currently seeking service connection in the instant appeal].

In an October 1974 STR, the Veteran presented with pain and swelling in his right hand and he reported that he had been hit on his right hand the day before.  It was noted that an x-ray at that time showed no fracture, and an impression of hand trauma was rendered.  His STRs do not note any other complaints, findings, diagnoses, or treatment pertaining to his right upper extremity.

Post-service, a March 1987 VA treatment record noted that the Veteran had cervical spine DJD seen with hand numbness.  A May 1988 VA treatment record noted his report of numbness in his right arm.  An August 1988 VA treatment record noted his report of a sporadic intermittent tingling sensation in his right arm and mild associated weakness in hand grip, and a note of "Radiculopathy?" was included in the assessment.  During the period of claim (filed in February 2012), the Veteran has been diagnosed with right ulnar neuropathy at the elbow, per a March 2012 VA electromyography (EMG) study.  At the August 2012 VA neck examination, it was noted that he had mild paresthesias and/or dysesthesias and numbness in his right upper extremity and that there was involvement of the C7 nerve roots (middle radicular group).  A September 2012 VA treatment record noted that he had spinal C4-C6 stenosis resulting in right hand paresthesia/numbness.  An August 2013 VA treatment record noted that he had numbness/tingling in the tips of his right-hand fingers "caused by 3 slipped disks in his neck."

On remand, after all outstanding treatment records have been obtained, a VA neurological examination must be scheduled in order to determine the nature and etiology of all right upper extremity neurological disabilities diagnosed during the period of claim, with adequate rationale provided for all opinions rendered (and with specific consideration given to the October 1974 STR documenting right hand trauma, as well as whether any current right upper extremity neurological disability was caused or is aggravated by any current cervical spine disability, if a cervical spine disability is determined to be related to his service or service-connected knee disabilities).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice as to the information and evidence necessary to substantiate his claims for service connection on a secondary basis.

2.  Obtain the Veteran's entire service personnel file, to include all available records documenting the duties he performed in connection with his primary specialty as an Airman.

3.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for any cervical spine and/or right upper extremity neurological disabilities during the period of claim, to specifically include all records of chiropractic treatment.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Obtain and associate with the claims file all outstanding VA treatment records (to specifically include any records dating prior to November 1977), as well as any updated VA treatment records from May 2017 to the present.

5.  After completing the development requested in items 1, 2, 3, and 4, schedule the Veteran for a VA neck examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of all cervical spine disabilities diagnosed during the period of claim.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Identify all valid diagnoses of cervical spine disabilities present at any time since the pendency of the claim (including cervical stenosis and cervical spondylosis with myelopathy, as documented in the medical evidence outlined above).

(b)  For each cervical spine disability that is diagnosed:

(i) Is it at least as likely as not (50 percent probability or greater) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his in-service duties as an Airman)?

(ii) Is it at least as likely as not (50 percent probability or greater) that such disability was caused by his service-connected left or right knee joint osteoarthritis?

(iii) Is it at least as likely as not (50 percent probability or greater) that such disability is aggravated beyond the natural progression of the disability by his service-connected left or right knee joint osteoarthritis?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The examiner should provide a complete rationale for any opinion provided, with specific consideration given to the Veteran's reports of continuity of symptomatology since his service.  If the examiner cannot provide any requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in items 1, 2, 3, 4, and 5, schedule the Veteran for a VA neurological examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of all right upper extremity neurological disabilities diagnosed during the period of claim.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Identify all valid diagnoses of right upper extremity neurological disabilities present at any time since the pendency of the claim (including right ulnar neuropathy at the elbow, as documented in the medical evidence outlined above).

(b)  For each right upper extremity neurological disability that is diagnosed:

(i) Is it at least as likely as not (50 percent probability or greater) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his in-service right hand trauma documented in an October 1974 STR)?

(ii) If in conjunction with the examination completed in response to item 5, it is determined that the Veteran's cervical spine disability is at least as likely as not related to his service or caused or aggravated by his service-connected left or right knee disability, then opine as to whether it is at least as likely as not (50 percent probability or greater) that any right upper extremity neurological disability was caused by any current cervical spine disability?
(iii) If, in conjunction with the examination completed in response to item 5, it is determined that the Veteran's cervical spine disability is at least as likely as not related to his service or caused or aggravated by his service-connected left or right knee disability, then opine as to whether it is at least as likely as not (50 percent probability or greater) that any right upper extremity neurological disability is aggravated beyond the natural progression of the disability by any current cervical spine disability?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to service connection for a cervical spine disability, followed by the claim on appeal for entitlement to service connection for a right upper extremity neurological disability (taking into account the determination made on the cervical spine service connection issue).  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

